
	

113 S180 IS: NLRB Freeze Act of 2013
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 180
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To delay the enforcement of any rulings of the National
		  Labor Relations Board until there is a final resolution in pending lawsuits.
		  
	
	
		1.Short titleThis Act may be cited as the
			 NLRB Freeze Act of
			 2013.
		2.Delay in enforcement
			 of certain rules
			(a)In
			 generalNotwithstanding any
			 other provision of law, any determinations made by the National Labor Relations
			 Board with respect to which unconstitutional members were part of the Board's
			 quorum, shall not be given any force or effect until the date on which final
			 judgment is entered in all cases challenging the constitutionality of the
			 appointment of members to such Board during a recess of the Senate that are
			 pending before a Federal court on the date of enactment of this Act.
			(b)DefinitionThe
			 term unconstitutional member means a member of the National Labor
			 Relations Board who was appointed during a recess of the Senate and who is the
			 subject of a cause of action relating to such appointment that is pending
			 before a Federal court on the date of enactment of this Act.
			
